Citation Nr: 0122039	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-06 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from January 1970 to December 
1973.  

In a January 1997 rating decision, the RO increased the 
rating for the veteran's service-connected lumbosacral strain 
from 20 percent to 40 percent, effective March 29, 1996.  In 
November 1998, the RO proposed to reduce the rating for the 
veteran's lumbosacral strain to 20 percent.  This appeal 
arises from a January 1999 rating decision, in which the RO 
reduced the rating for the veteran's service-connected 
lumbosacral strain from 40 percent to 20 percent, effective 
April 1, 1999.  In July 2000, the Board of Veterans' Appeals 
(Board) remanded this case to the RO.  


FINDINGS OF FACT

In a January 1997 rating decision, the RO increased the 
rating for the veteran's service-connected lumbosacral strain 
from 20 percent to 40 percent, effective March 29, 1996.  

2.  In a January 1999 rating decision, the RO reduced the 
rating for the veteran's service-connected lumbosacral strain 
from 40 percent to 20 percent, effective April 1, 1999.  

3.  It is at least as likely as not that, the veteran's 
service-connected lumbosacral strain continues to be 
productive of severe low back disability.  


CONCLUSION OF LAW

Restoration of the 40 percent rating assigned for the 
veteran's service-connected lumbosacral strain is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a February 1996 written statement, the veteran, in effect, 
asserted a claim for an increased rating for his service-
connected lumbosacral strain.  The service-connected 
lumbosacral strain was then rated 10 percent disabling.  

In a letter, dated in June 1996, the veteran's representative 
referred to a report of a VA x-ray study of the veteran's low 
back, dated in April 1996.  The report of the April 1996 VA 
x-ray study included the examiner's diagnostic conclusion 
that there was mild degenerative change at the lumbar facet 
joints, and some degenerative change at the sacroiliac 
joints.  

On VA examination in July 1996, the veteran complained of 
pain in the upper area of the lumbar spine, with the pain 
mainly located in the middle of the spine.  He indicated that 
pain occasionally radiated across both his hips, and down to 
his right calf.  He intermittently experienced decreased 
sensation in his right leg, and he complained of occasional 
dragging of his right foot, as well as numbness in his right 
foot.  On clinical evaluation, the examining physician noted 
that the veteran had a flat lumbar lordosis.  The examiner 
indicated that the range of motion of the veteran's lumbar 
spine was severely limited.  The veteran's lumbar spine 
demonstrated forward flexion from zero to 30 degrees, 
extension from zero to 10 degrees, and lateral bending from 
approximately zero to 25 degrees on the left and on the 
right.  There was no pain on palpation over the spinous 
processes or the sacroiliac joint.  Straight leg raising was 
negative for abnormalities.  The examining physician's 
diagnostic impression was of chronic low back pain, without 
clear evidence of radiculopathy.  The examiner also suggested 
that the RO attempt to obtain records of non-VA medical 
evaluation of the veteran's back.  

The medical records from outside VA which were subsequently 
obtained by the RO, and associated with the claims folder, 
included a letter, dated in December 1987, from P. William 
Haake, M.D.  Dr. Haake indicated that the veteran gave a 
history of sustaining a back injury in February 1987, when he 
and another person were lifting an aluminum block weighing 
approximately 200 to 250 pounds.  The veteran stated that he 
twisted his knee, which gave out, causing him to twist his 
back to the left side.  He then experienced what he described 
as an immediate popping sensation and pain in the lumbar 
region.  Following clinical evaluation, Dr. Haake's 
diagnostic impression was of back pain of traumatic etiology, 
with pre-existing root stenosis on the left side and the 
right side of the L4 segment of the lumbar spine.  

In a letter, dated in June 1990, Dr. Haake indicated that the 
veteran was complaining of a stabbing pain in the low lumbar 
region, with a sensation resembling pins and needles, as well 
as numbness in his buttocks and posterior thighs.  He was 
employed as a school bus driver.  On clinical evaluation, 
forward flexion of the lumbar spine to 90 degrees resulted in 
pain.  Dr. Haake noted that the veteran had great difficulty 
in standing up from a "bent over" position.  Right side and 
left side bending caused no pain in the right lumbar region 
and the left lumbar region, and there was no particular 
lumbar spinal tenderness.  Dr. Haake concluded that the 
veteran had a partial low back disability as a result of an 
injury to his spine.  

Based on the above evidence, in a January 1997 rating 
decision, the RO increased the rating for the veteran's 
service-connected lumbosacral strain from 10 to 20 percent, 
effective November 5, 1990, and increased the rating from 20 
to 40 percent, effective March 29, 1996.  

Thereafter, on VA examination in September 1998, the veteran 
complained of chronic low back pain, which radiated to his 
right buttock, and down through the length of his right lower 
extremity to his right ankle.  On clinical evaluation, the 
examining physician noted a decreased lordotic curvature.  
There was no tenderness associated with palpation of the low 
back.  The veteran's lumbar spine 

demonstrated flexion from zero to 90 degrees, and extension 
from zero to five degrees.  The examiner's diagnostic 
impressions included chronic low back strain.  The examining 
physician further indicated that with flareups of low back 
pain, the range of motion of the lumbar spine would likely be 
further restricted, but the examiner added that it was not 
possible to accurately estimate the additional loss of range 
of motion in the event of a flareup without examining the 
veteran at the time of a flareup.  The examiner also 
indicated that x-ray study of the lumbosacral spine was 
negative for abnormalities.  

Subsequent to the January 1999 rating decision, additional 
evidence was associated with the claims folder.  This 
evidence included a report of an x-ray study of the veteran's 
lumbar spine by Michael Fishman, M.D., dated in March 1998, 
and added to the claims folder in February 1999.  Dr. Fishman 
indicated that the x-ray study showed minimal lower lumbar 
spine facet osteoarthritis.  Disc and vertebral heights were 
otherwise well preserved.  Smaller anterior osteophytes were 
present at all levels.  Soft tissues were normal and pedicles 
were visualized.  Records of treatment of the veteran's back, 
dating from March 1998 to January 1999, by Melissa A. Miller, 
a chiropractor, were added to the claims folder in March 
1999.  In a letter dated in March 1999, the chiropractor 
indicated that the veteran had begun receiving chiropractic 
treatment in March 1998.  He had presented with complaints of 
severe pain in the thoracolumbar region.  Palpation revealed 
muscle spasms of the thoracolumbar paraspinal musculature.  
It was noted that, since his initial chiropractic treatment, 
the veteran had had several acute exacerbations of his 
chronic back disorder.  The chiropractor indicated that the 
veteran's treatment plan consisted of manual soft tissue 
massage and trigger point therapy.  She opined that the 
veteran responded well to this treatment, and that he would, 
in all likelihood, require lifetime supportive care for his 
chronic back disorder.  The chiropractor recommended that the 
veteran receive supportive care every two to three weeks and 
at more frequent intervals during acute exacerbations.  

In its July 2000 remand, the Board noted that the September 
1998 VA examination of the veteran had not provided 
sufficient clinical data upon which to base a rating under 
Diagnostic Code 5295 of VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4), and the examination report had not 
provided clinical data comporting with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board remanded 
the case to the RO in order to accord the veteran a further 
VA orthopedic examination.  The remand directed that clinical 
findings on VA examination as to the veteran's back be 
reported in detail, including range of motion of the lumbar 
spine.  Limitation of motion of the veteran's lumbar spine 
was to be characterized by the examining physician as slight, 
moderate or severe.  The remand indicated that the presence 
or absence of lumbar muscle spasm should be noted, and the 
severity of any muscle spasm present was to be reported.  The 
examining physician was instructed to comment as to whether 
the veteran has a severe lumbosacral strain, with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or abnormal mobility on forced motion.  In 
addition, the examining physician was directed to report the 
presence or absence of any weakened movement, excess 
fatigability, pain on undertaking motion, and/or 
incoordination caused by the veteran's service-connected 
lumbar spine disorder.  The Board indicated that it concurred 
with the statement of the examining physician in the report 
of the September 1998 VA examination of the veteran that, it 
was not possible to accurately measure additional loss of 
motion of the veteran's lumbar spine as a result of a flareup 
of pain without evaluating his low back disability during a 
flareup.  However, the Board noted that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 require that clinical findings be 
made with regard to pain on undertaking motion, weakened 
movement, excess fatigability, and incoordination, and that 
the foregoing factors can be observed on examination if 
present.  

Subsequent to the remand, records of VA medical treatment of 
the veteran, dating from July 1999 to June 2000, were added 
to the claims folder.  The medical records indicate that the 
veteran continued to receive regular medical treatment for 
his low back, including the issuance of a back brace and a 
transcutaneous electrical nerve stimulation (TENS) device.  

A report of a VA medical evaluation of the veteran's back, 
dated in May 2000, was also associated with the claims 
folder.  The veteran complained of daily back pain, which 
radiated down his right extremity to his foot.  This pain was 
associated with activities such as bending, lifting, and 
prolonged sitting.  He described taking Naprosyn for pain as 
needed, but he indicated that this had not helped much in the 
past.  He reported that he had undergone physical therapy, 
and that he had been wearing a brace, and intermittently 
using heat and ice on his back without any success in 
relieving his symptoms.  The veteran indicated that his 
employment involves an hour and a half commute from his home, 
and his back pain increases in severity as a result of this 
commuting.  On clinical evaluation, the examiner reported 
that the veteran walked into the examination room without the 
use of an assistive device.  His gait was antalgic with the 
stance on the right.  Sensation was intact to light touch and 
pinprick peripherally.  His lumbar spine demonstrated forward 
flexion to 85 degrees, extension to 35 degrees, lateral 
flexion on the right side and on the left side to 35 degrees 
and lateral rotation on the right side and on the left side 
to 50 degrees.  There was positive tenderness to palpation at 
the left paraspinal area.  The examiner's impression was of 
non-radicular lower back pain.  

On VA examination in August 2000, the veteran indicated that 
he was receiving treatment for his back pain from a 
chiropractor, on a weekly basis.  He stated that he was 
wearing a belt, which was of little aid in relieving his back 
pain, but reminded him not to turn too suddenly.  He reported 
that the TENS unit he had been using helped considerably with 
his pain, which he said was in his lower back.  On clinical 
evaluation, there was normal kyphosis, lordosis, and no 
evidence of scoliosis.  The examiner described the paraspinal 
muscles along the lumbar spine as well-developed and quite 
tight.  Flexion of the lumbar spine was to 10 degrees, with 
extension to 5 degrees.  Rotation of the thoracolumbar system 
was to 44 degrees on the right and on the left, and bending 
was to 44 degrees on the right and on the left.  Active 
straight leg raising was to 45 degrees, with a complaint of 
pain, while passive straight leg raising was to 70 degrees 
bilaterally.  The examiner indicated that an August 2000 x-
ray study of the lumbar spine showed mild degenerative 
changes.  The examining physician's diagnoses included early 
degenerative osteoarthritis, and disc space narrowing in the 
lumbosacral spine, with intermittent episodes of muscular 
spasm.  

On VA examination in October 2000, the veteran indicated 
that, although his current employment is sedentary in nature, 
he had still lost approximately two months from work over the 
past year because of his back pain.  He complained of 
occasional lanciating pain in the back, but he stated that 
the pain was usually a dull ache.  He reported experiencing 
occasional back pain with coughing and sneezing.  He denied 
leg pain or paresthesia.  The veteran denied weakness in his 
ankles and feet.  He indicated that changes in weather caused 
a variation in the severity of his back pain.  He described 
his endurance as fairly good, and he stated that he can 
sustain regular work duties during his good days without any 
problems at all.  He was no longer wearing a back brace, but 
he was occasionally using a TENS unit.  The veteran stated 
that, when sitting in a chair, he was required to sit leaning 
forward.  He described posture adjustments he makes when he 
is seated while traveling, and he complained of occasional 
interference with his sleep due to back pain.  On clinical 
evaluation, the veteran ambulated without evidence of a limp.  
He got on and off the examining table with ease.  Straight 
leg raising was performed to 80 degrees bilaterally, with no 
discomfort, and he was able to tandem toe and heel walk with 
no discomfort.  There was no evidence of scoliosis of the 
lumbar spine.  The examiner indicated that there was no 
evidence of any muscle spasm causing any deviation in 
alignment of the spine, and no evidence of pelvic tilt.  
There was tenderness in the entire lumbar paravertebral 
structure on palpation.  There was no pain on palpation of 
the sacroiliac joints.  Flexion of the lumbar spine was 
demonstrated to 85 degrees, with extension to 15 degrees.  
The veteran was reported as experiencing discomfort at the 
extremes of extension at 15 degrees.  Side bending was to 15 
degrees to the right and to the left, and rotation was to 15 
degrees to the right and to the left.  The examining 
physician indicated that the Goldthwaite test was 
noncontributory.  The examiner's diagnosis was of 
degenerative joint disease of the lumbar spine without 
radiculopathy.  The examiner further indicated that the 
examination of the veteran was conducted during a period of 
quiescent symptoms.  The examiner opined that, during 
flareups, the veteran's symptoms would occur with varying 
frequency, and such variation could alter the findings of an 
examination.  The examiner concluded that quantification of 
such changes in examination findings would require 
examination during a flareup of the veteran's symptoms.  

Analysis

As an initial matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist.  These changes are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

In this case, the Board concludes that all relevant evidence 
necessary to adjudicate the issue on appeal is of record, and 
no further development of the evidence is necessary prior to 
appellate review by the Board.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's service-connected lumbosacral strain has been 
rated under the provisions of 38 C.F.R. § 4.71(a), Diagnostic 
Code 5295.  Under Diagnostic Code 5295, a 20 percent rating 
is warranted if there is a lumbosacral strain with evidence 
of muscle spasm on extreme forward bending of the lumbosacral 
spine and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is assignable for 
severe lumbosacral strain, with listing of the entire spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
and irregularity of the joint space, or some of the above 
symptoms with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).  

The veteran's service-connected lumbosacral strain may also 
be rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Under Diagnostic Code 5292, a 10 
percent rating is assignable if there is slight limitation of 
motion in the lumbar spine.  A 20 percent rating is warranted 
if there is moderate limitation of motion of the lumbar 
spine.  A 40 percent rating is assigned if there is severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  

The Court has held that where, as here, the level of 
disability affecting a joint is being rated, and the rating 
is based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca, supra.  

As the Board noted in its remand of July 2000, the provisions 
of 38 C.F.R. § 3.344 are not for application in this case 
because the 40 percent rating for the veteran's lumbosacral 
spine, which was assigned by the RO in January 1997, was not 
in effect for 5 years or more at the time the rating was 
reduced.  However, if 38 C.F.R. § 3.344 did apply in this 
case, the Board would have restored the rating in July 2000 
when the case was previously before the Board because, as 
noted in the remand of July 2000, the VA examination of the 
veteran in September 1998 did not report clinical findings 
which were sufficiently comprehensive to support a rating or 
reduction under the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and the holding of the Court in DeLuca, supra.  

Following the Board's remand, the veteran was accorded VA 
examinations of his low back in August 2000 and October 2000.  
Despite detailed instructions in the remand of July 2000, the 
VA examination reports for the August 2000 and October 2000 
VA examinations, like the September 1998 VA examination 
report, did not include clinical findings which were 
sufficiently comprehensive to support a rating or reduction 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca.  

More specifically, the VA examination of July 1996 
characterized the limitation of motion of the veteran's 
lumbar spine as severe, and, as noted above, severe 
limitation of motion of the lumbar spine warrants a 40 
percent rating under Diagnostic Code 5292.  The August 2000 
and October 2000 VA examination reports indicated the range 
of motion of the veteran's lumbar spine.  However, despite 
the remand's request for characterization of the limitation 
of motion of the veteran's lumbar spine on VA examination as 
slight, moderate, or severe, neither the August 2000 VA 
examination report nor the October 2000 VA examination report 
contains such characterizations.  

The August 2000 and October 2000 VA examination reports did 
not include clinical findings with regard to pain on 
undertaking motion, weakened movement, excess fatigability, 
and incoordination, as required by 38 C.F.R. §§ 4.40 and 
4.45, and specified by the Court in DeLuca.  The veteran has 
continued to receive treatment for his low back since the 
January 1999 rating decision, including VA medical treatment 
and non-VA chiropractic treatment.  He has indicated that he 
continues to miss time from work due to low back pain, and he 
uses a TENS device for his back pain.  Given the foregoing, 
and as a result of the deficiencies in the VA examinations 
accorded to the veteran following the July 2000 remand, the 
Board finds it is at least as likely as not that, the 
veteran's service-connected lumbosacral strain continues to 
be productive of severe low back disability.  Accordingly, 
the Board concludes that a proper basis exists for 
restoration of a 40 percent rating for the veteran's service-
connected lumbosacral strain, and the appeal should be 
granted.  



ORDER

Entitlement to restoration of a 40 percent rating for the 
veteran's service-connected lumbosacral strain is granted, 
effective April 1, 1999, subject to the laws and regulations 
governing payment of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

